DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 14, 2021 has been entered.
 	Claims 25-33 are pending and under examination.
	It is noted that the application has been reassigned. Please address all future correspondence to Examiner Angela Bertagna in Art Unit 1637.

Response to Arguments
3.	In the last Office action, all of the pending claims were rejected under 35 U.S.C. 103 as being unpatentable over Dittmer (US 2010/0323355 A1) in view of Sanders et al. (WO 2007/092909 A2). 
The rejection has been withdrawn because the references fail to teach or suggest all of the features of independent claim 25. In particular, the references fail to teach or suggest the requirement in claim 25 for the substance to be detected to cause “at least some of the first strands to break so that the magnetic particle attached to the second end portion….is no longer in proximity to the magnetic sensor.” The method disclosed by Dittmer, e.g., in paras. 7-19, includes breaking (i.e., cleaving) of a nucleic acid probe such that a magnetic particle attached to the nucleic acid is no longer in proximity to the magnetic sensor, but the substance to be detected does not cause this breaking as required by the claims. Instead, a substance added by the experimenter (e.g., a nuclease or DNAzyme) cleaves the nucleic acid probe in response to the presence of a target nucleic acid in the sample. Sanders discloses methods that include displacement or breaking such that a magnetic particle is no longer in proximity to a magnetic sensor (see, e.g., Figs. 5, 9, 15 and pages 29-30), but the reference does not clearly teach or suggest the following requirements in independent claim 25: (i) a sensor to which two strands, one of which is attached to a magnetic particle, are attached; and (ii) detection of the presence or absence of a substance that breaks the strand attached to the magnetic particle such that the magnetic particle is no longer in proximity to the sensor. Similar to Dittmer, the method of Sanders does not include providing a device with the two sets of strands required by the first step in claim 25 and then adding a material that may contain a substance capable of breaking strands attached to a magnetic particle. The only embodiments in Sanders that disclose substance-mediated breaking (cleaving) are not practiced using a device having the two sets of strands required by claim 25 (see, e.g., Figs. 5, 9, and 12 of Sanders).
Applicant’s arguments filed on October 14, 2021 regarding the rejection have been considered, but they are moot since the rejection has been withdrawn for the reasons set forth above. 



Nucleotide and/or Amino Acid Sequence Disclosures
4.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above. More specifically, the Incorporation by Reference paragraph is incomplete because it does not include the following information concerning the ASCII text file: (i) the file name, (ii) the file size in bytes (i.e., not kilobytes), and (iii) the date of creation of the ASCII text file. See 1) a) above and also MPEP 2422.03(a).
Required response – Applicant must provide:
An amendment to the specification that corrects the Incorporation by Reference paragraph to include the aforementioned information.

Specification
5.	The specification is objected to because the continuity information in the first paragraph should be updated to state that the prior-filed parent application has been abandoned.

Drawings
6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 470 (see Fig. 4). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
7.	Claim 27 is objected to because of the following minor informality: inserting “of the device” after “base” in line 3 is suggested to improve consistency with claim 25.
Claim 30 is objected to because of the following minor informality: inserting “of the device” after “base” in line 9 is suggested to improve consistency with claim 25. 
Claim 31 is objected to because of the following minor informality: inserting “of the device” after “base” in line 5 is suggested to improve consistency with claim 25. 
	Claim 33 is objected to because “select” in line 1 should be replaced with “selected”.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30 and 31 are indefinite because there is insufficient antecedent basis for “the device comprising an additional magnetic sensor,” which is recited in line 2 of each claim. Claim 25 only provides antecedent basis for “the device comprising a magnetic sensor.” 
Claim 31 is also indefinite because its requirements are unclear. In particular, the manner in which the amount of the additional substance is determined using the first and second levels of the additional magnetic field is unclear. The first ten lines of the claim are clear and apparently require the device to contain an additional magnetic sensor and for the method to include detection of a first level of an additional magnetic field resulting from an additional substrate in the sample causing immobilization of additional strands attached to magnetic particles with respect the additional magnetic sensor. The problem concerns the last three lines of the claim. It is unclear as to how the second level of the additional magnetic field relates to the previous portion of the claim. There is no requirement for additional steps between immobilization of the additional strands, which produce the first level of the additional magnetic field, and the step of measuring the second level of the additional magnetic field. As a result, it is unclear how the two measured levels can be used to determine the amount of an additional substance in the sample.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 26 depends from claim 25 and recites “wherein the second level of the magnetic field is equal to or less than the first level of the magnetic field.” This is not further limiting because it appears to be an inherent feature of the method of claim 25. More specifically, if the material contains either none of the substance or an undetectable amount of the substance, the second level of the magnetic field should be equal to the first level of the magnetic field. And, if the material contains a detectable amount of the substance, the second level of the magnetic field should be lower than the first level of the magnetic field because the substance must break strands to which the magnetic particles are attached, thereby separating magnetic particles from the magnetic sensor. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 25-30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (WO 2007/092909 A2; cited previously) in view of Lu et al. (Biosensors and Bioelectronics 2003; 18: 529-540; newly cited).
	The instant claims are drawn to a method for using a magnetic sensor to detect the amount of a substance (e.g., a heavy metal) in a material. 
	Regarding claims 25 and 26, Sanders discloses methods for using magnetic sensors to detect a substance of interest in a sample (abstract and pages 2-3). The method may comprise the use of a magnetic sensor comprising a molecular interaction complex immobilized thereupon that includes a disruptible linker at one end and a detectable label (e.g., a fluorescent label or a magnetic particle) at the other end (see, e.g., pages 2-3, 5, 29-30, and Figs. 5 and 9). The reference broadly teaches that the linker may be “a single molecule or a molecular complex” and further discloses enzyme substrates, such as a peptide or nucleic acid, as an example of suitable linkers (page 2, last para.). The reference additionally teaches that the sensor can be used to detect a variety of substances including enzymes, enzyme inhibitors, an antibody, an antigen, or a nucleic acid (page 2, last para.). Sanders further teaches that the method may include cleaving the disruptible linker in the presence of the substance to be detected such that the label is no longer in proximity to the magnetic sensor, thus resulting in a decrease in the measured signal in response to the presence of the substance in the sample (see, e.g., the description of Fig. 3 on page 15 and also the description of Figs. 5 and 9 on pages 16-17). Since the signal is measured over time, the method includes measuring a first and second level of the magnetic field as required by claim 25. Sanders also teaches using the difference in magnetic field to determine the presence or absence of the substance of interest since the presence of a detectable amount of the substance of interest results in a decrease in the level of the magnetic field over time, whereas the absence of the substance of interest does not result in a change in the level of the magnetic field (see, e.g., pages 29-30). Sanders additionally teaches that the method may be quantitative (see, e.g., page 43) and may be practiced in an array format, with different magnetic sensors on the array capable of detecting different substances of interest or providing for replicate measurements (see, e.g., page 46).
	Sanders does not teach all of the elements of the instant claims. In particular, Sanders does not teach providing a device having the first and second sets of strands required by claim 25 and then depositing a sample of the material onto the device, wherein the presence of the substance to be detected causes at least some of the strands in the first set of strands to break such that the magnetic particles attached thereto are no longer in proximity to the magnetic sensor. As can be seen in Figures 5, 9, and 15, for example, Sanders discloses methods that include using displacement or cleavage to remove magnetic particles from proximity to a magnetic sensor in the presence of a substance of interest. The displacement embodiment shown in Figure 15, does not include strand cleavage, though, as required by claim 25, and the cleavage embodiments shown in Figures 5 and 9 do not clearly use a device containing the first and second sets of strands required by claim 25. Sanders also fails to teach metal detection as required by new claims 32 and 33.
	Lu, however, discloses a method for detecting the presence of lead, which is a toxic heavy metal that can contaminate water and other materials (abstract and pages 529-531; see also section 3.3 on pages 534-535 & Fig. 4). Regarding claims 25, 32, and 33, the method of Lu uses a catalytic DNA biosensor that comprises a first strand (substrate strand) and a second strand (catalytic DNA strand), each of which has a first portion and a second portion. The first strand contains a first portion that binds to the second strand as well as second portion to which a fluorescent label is attached (Fig. 4). In the presence of lead, the catalytic DNA strand cleaves the first strand to generate a detectable fluorescence signal (Fig. 4). 
	Further regarding claim 27, Lu used the disclosed biosensor to detect predetermined amounts of lead in the sample (Fig. 4D and page 535).
Further regarding claim 29, the first strand in the molecule of Lu comprises a first biological material (e.g., a ribonucleotide), and the second strand comprises a second biological molecule (DNA) (Fig. 4).
	Further regarding claim 30, Lu teaches that the disclosure may be used to design molecules suitable for detecting other metal ions (page 535, col. 2) and additionally discloses metal ions that are desirable detection targets (pages 529-531).
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to apply the method of Sanders to the detection of lead in biological samples, e.g., water. The ordinary artisan would have been motivated to do so to increase the number of useful applications of the method of Sanders. In doing so, the ordinary artisan would have been motivated to immobilize the catalytic DNA strand in the biosensor of Lu on the magnetic sensor of Lu and also replace the fluorescent labels with a magnetic label on the substrate strand to obtain the advantages disclosed in Sanders regarding magnetic detection of high sensitivity, low manufacturing cost, and “stable read-out with low background levels” (page 29). Combining the teachings of Sanders and Lu would result in providing a device comprising a magnetic sensor with the first and second sets of strands required by claim 25 located in different portions of the array of sensors disclosed in Sanders, depositing a sample potentially containing lead onto the device, cleavage of the labeled strand of the biosensor in the presence of lead such that the magnetic particles attached to the cleaved strand are no longer in proximity to the magnetic sensor, detecting a change in the magnetic field in response to this cleavage, and using the change to determine the amount of lead in the sample. The ordinary artisan would have had a reasonable expectation of success since the teachings of Sanders indicate that attaching magnetic particles to nucleic acids is routine (see, e.g., page 40) and also since Sanders taught that the disclosed method could be used to detect a wide variety of substances (see, e.g., page 2). Thus, the methods of claims 25, 29, 32, and 33 are prima facie obvious. 
	Further regarding claim 26, which depends from claim 25, the ordinary artisan would have recognized that when modifying Sanders to use the catalytic DNA biosensor disclosed in Lu, the second level of the magnetic field would be equal to the first level of the magnetic field when lead is either absent or present in an amount below the detection limit. The ordinary artisan also would have recognized that the second level of the magnetic field would decrease in the presence of a detectable amount of lead since the magnetic particle would no longer be in proximity to the magnetic sensor. Thus, the method of claim 26 is also prima facie obvious.
	Further regarding claim 27, which depends from claim 25, Sanders teaches that the method may be quantitative and may also include reference samples and controls (see, e.g., pages 43 and 46). These teachings of Sanders, in combination with the teachings of Lu that describe measuring predetermined amounts of the substance of interest (Fig. 4), would have suggested to the ordinary artisan that it would be desirable to practice the method using samples containing predetermined amounts of lead as a control and also as a means for determining the detection limit of the method. Thus, the method of claim 27 is also prima facie obvious.
	Further regarding claim 28, which depends from claim 27, Sanders teaches using the difference between the first and second measurements of the magnetic field to determine the amount of the substrate of interest in the sample (see, e.g., pages 29-30). Measurement of this difference would also occur when the teachings of Sanders and Lu are combined. Thus, the method of claim 28 is also prima facie obvious. 
	Further regarding claim 30, as noted above, Sanders teaches that the method may be practiced on a biochip with a plurality of biosensors, thereby permitting multiplexed detection of a plurality of different substances of interest (see, e.g., page 46). The ordinary artisan would have been motivated by these teachings of Sanders to use a plurality of different catalytic biosensors with the general structural features disclosed in Lu and the magnetic labels of Sanders to obtain the ability to detect different metal ions in a sample in a multiplexed format. The ordinary artisan would have had a reasonable expectation of success since Lu taught that the disclosure may be used to design biosensor molecules suitable for detecting other metal ions (page 535, col. 2) and also disclosed metal ions that are desirable detection targets (pages 529-531). Thus, the method of claim 30 is prima facie obvious.

Conclusion
12.	No claims are currently allowable. Claim 31 has not been rejected with prior art due to its indefiniteness issues.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637